Exhibit 10.28

DCP MIDSTREAM PARTNERS, LP

2012 LONG-TERM INCENTIVE PLAN

PERFORMANCE PHANTOM UNIT GRANT AGREEMENT

 

Grantee:

      Grant Date:       Performance Period:      

 

1. Grant of Performance Phantom Units. DCP Midstream GP, LLC (the “Company”)
hereby grants to you Performance Phantom Units (“PPUs”) allocated as         
ConocoPhillips (“COP”) shares and          Spectra Energy Corp. (“Spectra”)
shares under the DCP Midstream Partners, LP 2012 Long-Term Incentive Plan (the
“Plan”) on the terms and conditions set forth herein. The number of PPUs has
been determined based on the average closing price of the COP (50%) and Spectra
(50%) equity during the last twenty trading days immediately prior to the Grant
Date and includes a tandem dividend equivalent right (“DER”) grant with respect
to each PPU. In the event that DCP Midstream, LLC’s membership interests are
transferred by either Spectra or COP, then the PPUs allocated based on the
transferor entity shall be adjusted to instead be allocated based on the common
stock of any such successor owner of DCP Midstream, LLC’s membership interests.
The Company will establish a DER bookkeeping account for you with respect to
each PPU granted that shall be credited with a proportionate amount equal to the
cash dividends made during the Performance Period on the COP and Spectra common
stock. Unless otherwise defined herein, terms used, but not defined, in this
Grant Agreement shall have the same meaning as set forth in the Plan.

 

2. Performance Goals and Vesting. The PPUs granted hereunder shall become Vested
only if (i) the Performance goals set forth in the Performance Schedule attached
hereto are achieved at the end of the Performance Period and (ii) you have not
ceased to be an Employee (“Termination of Service”) prior to the end of the
Performance Period, except as provided in Paragraph 3 below. To the extent the
Performance goals are not achieved, the PPUs shall be forfeited automatically at
the end of the Performance Period without payment.

 

3. Contingent Vesting Events. You may become “contingently” Vested prior to the
end of the Performance Period as provided below, but unless the Performance
goals for the Performance Period are achieved, you will not become entitled to a
payment with respect to a PPU.

 

  (a)

Death, Disability, or Layoff. If you incur a Termination of Service after the
first anniversary of the Grant Date as a result of your: (i) death,
(ii) disability that entitles you to benefits under the Company’s long-term
disability plan, or (iii) involuntary termination by the Company for reasons
other than “Cause,” as determined by the Company in accordance with its
employment practices, a percentage of your PPUs will become contingently Vested
in a pro-rata share (rounded up to the nearest whole PPU) based on the number of
days in the Performance Period that have lapsed

 

1



--------------------------------------------------------------------------------

  through the date of your Termination of Service over the total number of days
in the Performance Period. The number of your PPUs that do not become
contingently Vested as provided above will be forfeited automatically on the
date of your Termination of Service without payment.

 

  (b) Retirement. If your Termination of Service occurs after the first
anniversary of the Grant Date due to your retirement on or after attaining the
age of 55 and completing five (5) continuous years of service with the Company
or its Affiliates, you will also become contingency vested in a pro rata share
of your PPUs.

 

  (c) Other Terminations of Service. If your Termination of Service occurs prior
to the end of the Performance Period for any reason other than as provided in
Paragraph 3(a) or (b) above, all of your PPUs shall be forfeited without payment
automatically upon the date of your Termination of Service.

 

4. Change of Control. If a Change of Control occurs prior to the end of the
Performance Period the following will occur: (i) if there is no change in job
(same status) within twelve (12) months of the Change of Control, PPUs will be
replaced with equivalent ownership interests of the new enterprise; however
(ii) if you are severed or if your job is lower in status within twelve
(12) months of the Change of Control, the Performance Period terminates and all
PPUs will become immediately Vested. For purposes of this Agreement, Change of
Control means any person other than DCP Midstream, LLC and/or an affiliate
thereof becomes the beneficial owner of more than 50% of the combined voting
power of the Company’s equity interests.

 

5. Payments.

 

  (a)

PPUs. As soon as administratively practicable after the last day of the
Performance Period, the Committee will determine whether, and the extent to
which, the Performance goals set forth on the Performance Schedule have been
achieved and the number of your PPUs that have become Vested as a result of such
achievement. The Company will then pay you a lump sum cash payment equal to the
average closing price of the PPUs based on the last twenty trading days
immediately prior to the end of the Performance Period, less any applicable tax
withholding. Payment will be made no later than 2 1/2 months following the end
of the calendar year in which the Performance Period terminates unless deferred
into the Executive Deferred Compensation Plan in accordance with Code
Section 409A. Notwithstanding the foregoing, payment will be delayed for six
months following separation from service if the payment is due to retirement and
Section 409A(2)(B)(i) of the Internal Revenue Code of 1986, as amended, applies.

 

  (b)

DERs. As soon as administratively practicable after the end of the Performance
Period (but not later than 2 1/2 months following the end of the calendar year
in which the Performance Period terminates), the Company shall pay you, with
respect to each PPU that became Vested at the end of the Performance Period, an
amount of cash equal to the DERs credited to your DER account during the
Performance Period with respect to such Vested PPUs less all applicable taxes
required to be withheld therefrom. Notwithstanding the foregoing, payment of
DERs will be delayed for six months following separation from service if the
payment is due to retirement and Section 409A(2)(B)(i) of the Internal Revenue
Code of 1986, as amended, applies.

 

6.

Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or

 

2



--------------------------------------------------------------------------------

  otherwise), other than by will or the laws of descent and distribution or by a
beneficiary designation form filed with the Company in accordance with the
procedures established by the Company for such designation, and shall not be
subject to execution, attachment, or similar process. Upon any attempt by you to
transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provisions in this Agreement or the Plan, or upon the levy of
any attachment or similar process upon such rights, such rights shall
immediately become null and void.

 

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.

 

8. Entire Agreement. This Agreement along with the Plan constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PPUs granted hereby. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.

 

9. Modifications. Any modification of this Agreement shall be effective only if
it is in writing and signed by both you and an authorized officer of the
Company. Notwithstanding the foregoing, the Company may unilaterally amend this
Agreement, and this Agreement shall be considered so amended, for compliance
with the terms of any “clawback” policy adopted by the Company as required under
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
or any other “clawback” provision required by law or the market listing
standards, in accordance with any proposed or final rules adopted by the SEC or
other governing body.

 

10. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Colorado, without regard to conflicts of laws
principles thereof.

 

11. Plan Controls. By accepting this Grant, you acknowledge and agree that the
PPUs are granted under and governed by the terms and conditions of this
Agreement and the Plan, a copy of which has been furnished to you. In the event
of any conflict between the Plan and this Agreement, the terms of the Plan shall
control. All decisions or interpretations of the Committee upon any questions
relating to the Plan or this Agreement are binding, conclusive and final on all
persons.

 

3



--------------------------------------------------------------------------------

 

DCP MIDSTREAM GP, LLC By:  

 

Name:  

 

Title:  

 

Grantee Acknowledgment and Acceptance By:  

 

Name:  

 

 

4



--------------------------------------------------------------------------------

Performance Schedule

The Performance Period is                      through                     .
Vesting for Performance Phantom Units will range from 0-200% with no payout if
threshold performance is not achieved as determined by the Compensation
Committee of the Board of Directors in its sole and absolute discretion.

The measure for determining the number of performance units that vest over the
Performance Period will be 50% based on total shareholder return (TSR), over the
Performance Period relative to a peer group of 13 other similar publicly held
master limited partnerships, and 50% based on EBITDA ROCE.

The peer group for measuring TSR is set forth in Attachment A. If the TSR
ranking among the peer group companies over the Performance Period is equal to
or less than the 25th percentile, 0% to 50% of the performance units will vest,
as determined in the sole discretion of the Compensation Committee. If the TSR
ranking over the Performance Period is greater than the 25th percentile but less
than or equal to the 50th percentile, 50%-100% of the performance units will
vest, as determined in the sole discretion of the Compensation Committee. If the
TSR ranking over the Performance Period is greater than the 50th percentile but
less than or equal to the 75th percentile, 100%-175% of the performance units
will vest, as determined in the sole discretion of the Compensation Committee.
If the TSR ranking over the Performance Period is greater than the 75th
percentile, 175%-200% of the performance units will vest, as determined in the
sole discretion of the Compensation Committee. Final vesting within a
performance quartile will be determined by the Compensation Committee. TSR is
computed by using data obtained from Bloomberg for the attached peer group and
will incorporate the average closing prices of the twenty trading days ending on
December 31,      and December 31,             . In addition:

 

  •  

If any company originally named to the TSR peer group is not publicly traded or
becomes insolvent during the Performance Period, it will remain a member of the
peer group for purposes of ranking peer group TSR, but it will drop to the
bottom of the TSR ranking.

 

  •  

If there is a combination of any of the peer group companies during the
Performance Period, the performance of the surviving entity will be used.

 

  •  

If any member of the peer group is acquired by a company outside the peer group,
it will fall out of the peer group.

 

  •  

If there is a combination of any of the peer group companies during the
Performance Period, the performance of the surviving entities will be used.

 

  •  

No new companies will be added to the peer group during the Performance Period
(including a non-peer group company that acquires a member of the peer group).

EBITDA ROCE targets are reset each year within the Performance Period. Results
are based on the average of the three one-year periods running from
                     through                      and exclude the impact of
unbudgeted transactions. The Compensation Committee has discretion to assess
results between minimum and target and between target and maximum, provided the
threshold minimum or target performance has been met. EBITDA is the adjusted
EBITDA, as reported. EBITDA is based on the assets included in the budget as
approved by the Board. For purposes of ROCE, capital employed will be determined
each year during the annual budget process as approved by the Board.



--------------------------------------------------------------------------------

ATTACHMENT A

 

     Ticker      1    CPNO    Copano Energy, L.L.C. 2    CMLP    Crestwood
Midstream Partners LP 3    DEP    Duncan Energy Partners L.P. 4    EEP   
Enbridge Energy Partners, L.P. 5    EPD    Enterprise Products Partners L.P. 6
   NYGY    Inergy, L.P. 7    MWE    MarkWest Energy Partners, L.P. 8    OKS   
ONEOK Partners, L.P. 9    PVR    Penn Virginia Resource Partners, L.P. 10   
RGNC    Regency Energy Partners LP 11    NGLC    Targa Resources Partners LP 12
   WES    Western Gas Partners, LP 13    WPZ    Williams Partners, L.P.